Citation Nr: 1526672	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  13-33 762A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), specific phobias, anxiety, and major depressive disorder.


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to September 1957.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In a November 2014 decision, the Board remanded the claim for further development.  

This appeal was processed using the Veterans Benefits Management System (VBMS).   A review of the Veteran's Virtual VA claims file reveals documents that are either duplicative or irrelevant to the issue on appeal. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As discussed in the Board previous remand, a June 2012 private opinion stated that the Veteran evidenced a pattern of interpersonal suspicion during his childhood that escalated upon his exposure to individuals who "belittled" him during his military service.  The physician concluded that the Veteran's symptoms were as likely as not, service-connected.  As also previously discussed, the Veteran's January 1955 entrance examination is void of any diagnosis of an acquired psychiatric disorder.  Consequently, a VA examination was necessary to determine if the Veteran's acquired psychiatric disorders clearly and unmistakably pre-existed his entry into active duty, and if so, whether the Veteran's pre-existing acquired psychiatric disorders clearly and unmistakably were not aggravated in service.  

The Veteran was afforded a new VA examination in March 2015.  The examiner concluded that the Veteran does not meet the criteria for PTSD but did meet the criteria for specific phobia, situational type-closed spaces and generalized anxiety disorder.  The examiner concluded that in the absence of any treatment in the military and no evidence of a subsequent treatment, there is no indication that any specific military event could have an etiologic role in his problems.  Additionally, there is no evidence from the patient that would support a military stressor being a significant contributing factor.  After reviewing records and interviewing the patient, the examiner did not see that any psychiatric disorder could be etiologically linked with any degree of certainty to his military exposure.  The Board finds that the VA examiner did not specifically address whether any acquired psychiatric disorder clearly and unmistakably pre-existed service, as discussed by the June 2012 private opinion, and if so, whether such disorder clearly and unmistakably was not aggravated in service.  See Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, a remand is necessary to obtain an addendum opinion.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Return the Veteran's claims file and a copy of this remand to the examiner who performed the March 2015 examination for an addendum opinion.  If the requested VA examiner is no longer available, another examiner should be asked to review the claims file and answer the questions posed below.  

The Board acknowledges the examiner's previous opinion; however, the examiner is asked to specifically address the June 2012 private opinion and furnish an opinion with respect to the following questions:

Did any acquired psychiatric disorder, which was not noted upon entry into service, clearly and unmistakably exist prior to the Veteran's entry into military service? 

If the answer is "Yes," was any acquired psychiatric disorder found, clearly and unmistakably NOT aggravated (permanently worsened) by service?  If aggravation of this condition is found to exist, does the evidence of record clearly and unmistakably show that such aggravation (i.e., a permanent worsening) of this condition is due to its natural progress? 

If the answer to either of the above is "No," assume for the purposes of answering the following question that this condition did not exist prior to service.  Is it at least as likely as not (50 percent probability or greater) that the currently diagnosed acquired psychiatric disorder is in anyway etiologically related to the Veteran's active military service? 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

2. After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




